DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-4, and 11 are rejected herein.

Election/Restrictions
On 11/18/2019 Applicant amended the independent claim from is generic, to a liquid species thereof, which was examined (see Office Action of 12/27/2019).  This means that any further amendments presenting another species, will be restricted by original presentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (2001/0002269) in view of Bunke (6,013,294).
Independent Claim 1 
Zhao teaches an amino acid flavored beverage (ab.) (i.e. a liquid nutritional composition) comprising: protein and emulsifiers.

Protein
Zhao teaches the use of up to 30 wt% protein (ab.), which includes the use of chicken egg for its benefit of being one of the richest sources of amino acid (i.e. lysine) and flavoring (0052), which encompasses more than 4% (w/w) animal protein, which anticipates the use of more than 4 wt% animal protein.

Zhao provides multiple citations of the use of egg (0004, 0069, 0072, 0076, 0077, 0078, 0098 and 0118), egg protein (0038 and 0045), egg white (0040, 0078, 0154, and ref. clm. 15), chicken egg (0052) and raw egg (0072). 
Zhao also provides a generic teaching, that the human body cannot make essential amino acid, which it needs in frequent supply, therefore it is common that rich protein food, e.g., egg, meat, and milk makes people feel satiated, happy and energetic (0004). In other words, protein foods, include at least egg.  Therefore, Zhao provides up to 30 wt% protein (ab.) including egg as a source of protein, which makes the use of up to 30 wt% egg protein obvious.

Also, in para. 0052, Zhao is clear that the protein used is defined (i.e. means) as a type that has some extra cooperative effect among ingredients, and then further elaborates that chicken egg (78 mg/g protein) are among the richest sources of lysine, which works as a functional ingredient and a flavor, and therefore has an extra cooperative effect among ingredients and therefore anticipates the use of chicken egg as a specific type of protein.

Emulsifier
Zhao teaches that uses of proteins eggs which are long and commonly known to contain a number of emulsifiers.  For example, protein in egg yolk acts as an emulsifier because they have some amino acids that repel water and some that attract water.  The same is true of other protein sources.  Therefore, the Examiner take official notice that the egg yolk in the eggs used by Zhao, further provide an emulsifier in the composition because an ingredient and its function cannot be separated.
Zhao presents an embodiment where it is preferred to not use emulsifiers, such as when air is used as an olfactory additive (0127), however also teaches that the aroma can be carried by the air phase or a solid or liquid phase (0010), and that the composition can be made by mixing the liquid, solid and gas (e.g. CO2) ingredients [0065],
Zhao also teaches the use of the specifically claim emulsifier, lecithin (0154, and ref. clm. 15) of claim 4, which indicates that emulsifiers are found suitable for the invention

Other ingredients
Zhao teaches the use of:
leavening agents, like yeast for CO2 creation; and
water bases (0065, 0082).



Structure
Zhao teaches that the composition can be made by mixing the liquid, solid and gas (e.g. CO2) ingredients [0065], however, does not teach it is mixed by being emulsified.
Bunke also teaches methods of making beverages (ab.) comprising: protein (4, 60+); leavening agents, like yeast for CO2 creation (4, 38+); egg/lecithin (4,60+); and water bases (8, 35+).  
Bunke further teaches that the water based composition may be emulsified (10, 52+).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making mixed beverages comprising: protein; leavening agents, like yeast for CO2 creation; egg/lecithin; and water bases, as Zhao, to include that the beverage is emulsified, as claimed, because Bunke illustrates that the art finds emulsifying as being suitable for similar intended uses, including methods of making beverages comprising: protein; leavening agents, like yeast for CO2 creation; egg/lecithin; and water bases (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





Dependent Claims
As for claims 2-3, Zhao teaches that the animal protein is selected from the group consisting of poultry, wherein said animal protein is chicken protein, a chicken egg (0052), as discussed above. 

As for claim 4, Zhao teaches that lecithin is used, as discussed above.

As for claim 11, Zhao teaches methods of microbial stability include pasteurizing the beverage and aseptically processing it, wherein the packaged pasteurized beverages are shelf stable for months due to free of spoilage microorganisms (0095-0096).  
Therefore, since the claim is a product by processes, and Zhao’s teaching provides that the beverage has the properties of surviving long periods of storage without refrigeration, the product itself has the properties imparted by the claim of pasteurization from high pressure processing (HPP), high temperature short time (HTST), Ultra-High Temperature (UHT) processing and combination thereof.







Claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Bunke, as applied to claims 1-4 and 11 above, further in view of Brody.
Brody: The Wiley Encyclopedia of Packaging Technology, second edition; copyright 1997.

	
Zhao teaches aseptic packaging (0095-0096), however, is not explicit about a step of high pressure processing (HPP), high temperature short time (HTST), Ultra-High Temperature (UHT) processing and combination thereof.
	Brody also teaches aseptic packaging and further provides that aseptic processing further includes steps of high temperature short time (HTST) (see the Thermal Process).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of aseptically packaging beverages, as Zhao, to include a step of high temperature short time (HTST), as claimed, because Brody illustrates that the art finds such a step to be suitable for similar intended uses, including methods of aseptically packaging beverages. See MPEP 2144.07.







Response to Arguments
It is asserted, that no teaching or suggestion has been provided by Zhao regarding the emulsifier and the emulsified state of the composition. Thus, because substantial differences exist between the claimed invention and the cited art, and because these differences are such that it would not have been obvious for one of skill in the art to modify the cited art in order to arrive at Applicant's invention, withdrawal of the rejection under 35 USC 103 is respectfully requested.
In response, Zhao teaches the use of protein, eggs and lecithin, which are all emulsifiers.  The teaching also provides that the combination of ingredients can be mixed together, however, does not discuss steps of emulsifying and the mixing step, therefore a new grounds of rejection is offered above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793